Citation Nr: 0842680	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for residual injury 
to the right hand, fifth metacarpal.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1966 to April 
1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

During a March 2005 VA examination, the veteran asserted that 
he had a right wrist injury in service.  This issue is not 
properly before the Board at this time, and is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

The competent medical evidence of record shows that the right 
fifth metacarpal disability is manifested by full range of 
motion with pain; but no ankylosis.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service 
connected residual injury to the right hand, fifth metacarpal 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5230 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the veteran was sent a VCAA letter in October 2004 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the October 2004 letter does not contain the 
level of specificity set forth in Vazquez-Flores.  However, 
the Board does not find that any such procedural defect 
constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the veteran's statements 
in the VA medical examination in March 2005.  The veteran 
indicated that he had diminished grip strength due to pain.  
He stated that he was unable to do pushups or any type of 
pushing or exercise.  He stated that he had difficulty doing 
chores around the house, mowing the lawn and or turning a 
wrench.  Also, in the February 2006 Notice of Disagreement, 
the veteran indicated that he had constant pain, loss of grip 
strength, loss of flexibility and had to wear a brace at 
night.  These statements provide a description of the effect 
of the service-connected disability on the veteran's 
employability and daily life.  These statements indicate 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation.  Significantly, 
the Court in Vazquez- Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Vazquez-Flores, 22 Vet. App. at 49, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the April 
2005 RO decision includes a discussion of the rating criteria 
utilized in the present case, and this criteria was fully set 
forth in detail in the April 2006 Statement of the Case, 
including the specific applicable diagnostic code.  

The veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the notification requirements of Vazquez-Flores.  
For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
notification of the veteran as to the applicable disability 
rating is discussed above; and the veteran received notice of 
the evidence necessary to establish an effective date in a 
March 2006 letter.  Any error regarding this notice is 
harmless as the Board concluded herein that a compensable 
rating is not warranted at any point during the appeal 
period, the question of an effective date is rendered moot.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in March 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that service connection for the veteran's 
right fifth metacarpal disability was granted in July 1973.  
VA's criteria for evaluating finger injuries were revised, 
effective August 26, 2002.  The veteran filed the claim for 
an increase evaluation in September 2004, as such; the Board 
will evaluate the veteran's disability under the revised 
criteria.  

The only objective medical evidence pertaining to the 
veteran's finger is the March 2005 VA Compensation and 
Pension Examination.  The veteran had complaints of pain in 
his right wrist.  X-rays showed evidence of scapholunate 
widening with radioscaphoid arthritis consistent with SLAC 
wrist.  The examiner examined the veteran's wrist and found 
that the veteran's wrist complaints seemed to all be related 
to injuries after service.  Although the examiner provided 
information regarding the veteran's wrist complaints, the 
veteran is not service connected for a wrist disability.  
Therefore, the Board will only address whether the veteran is 
entitled to an increased evaluation for his fifth metacarpal 
disability.  

Regarding the veteran's fingers, the veteran reported pain in 
his long finger and ring finger on the right hand.  He had 
pain in the volar aspect of his hand and his fingers would 
catch.  He reported pain and swelling in the mornings which 
would resolve slightly during the day.  He reported 
limitation of grip strength in his right hand due to pain in 
his wrist.  He indicated that he was unable to do pushups, 
any type of pushing or exercise.  He states that he has 
difficult doing around the house chores, mowing the lawn and 
or turning a wrench.  He experienced pain at least one to two 
times per day.  

Upon physical examination of the finger, the veteran had full 
range of motion of the metacarpophalangeal joint, proximal 
interphalangeal and distal interphalangeal joints.  The joint 
function had no limitation by pain, fatigue, weakness, 
incoordination or lack of endurance following repetitive use.  
The veteran had thickening of the flexor tenosynovioma of the 
little finger.  Intrinsic function of the hand was 4+ out of 
5 strength.  There was no thenar muscle atrophy, no first 
intrinsic wasting, numbness or tingling.  

The examiner found that the veteran had a healed right fifth 
metacarpal injury with no new sequalae.  The examiner 
explained that the veteran's service connected injury had not 
worsened.  The examiner specifically found that the veteran's 
current complaints were not related to his service-related 
disability.  

The veteran's disability is evaluated as 0 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  A 
noncompensable rating is the only schedular rating available 
for limitation of motion of the little finger; therefore, the 
veteran is not entitled to an increased evaluation under this 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2008).  

The Board has considered whether any other diagnostic codes 
could apply to the veteran's disability.  As there was no 
evidence of ankylosis, Diagnostic Codes 5216 through 5227 do 
not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 
(2008).  As such, the veteran is not entitled to an increased 
evaluation under these codes.  

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  In the VA examination, the 
examiner noted that the joint function had no limitation by 
pain, fatigue, weakness, incoordination or lack of endurance 
following repetitive use.  Therefore, no additional 
compensation is warranted under the above provisions.  

The Board further notes that to the extent that the veteran's 
disability affects his employment, such has been contemplated 
in the current 0 percent schedular evaluation.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
At the time of the VA examination, the veteran was retired 
for six years.  Hence, referral to the RO for consideration 
of the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.


ORDER

Entitlement to a compensable evaluation for residual injury 
to the right hand, fifth metacarpal is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


